            EXHIBIT 8




Case 1:17-cv-00070-WCG Filed 06/17/19 Page 1 of 7 Document 106-8
EEOC v.                                                                                                               Marlo Spaeth
Wal-Mart Stores East, L.P.                                                                                       September 26, 2018
                                                            Page 1                                                           Page 3
 1             IN THE UNITED STATES DISTRICT COURT
                                                                          1       TRANSCRIPT OF PROCEEDINGS
 2          FOR THE EASTERN DISTRICT OF WISCONSIN
                                                                          2       THE VIDEOGRAPHER: We're now on the
 3 --------------------------------------------------------
                                                                          3   record. My name is Doug vanderHoof, the
 4 EQUAL EMPLOYMENT OPPORTUNITY
   COMMISSION,                                                            4   videographer retained by Lexitas. This is the
 5
                                                                          5   video deposition for the U.S. District Court,
 6                  Plaintiff,
                                                                          6   Eastern District of Wisconsin, Green Bay Division,
 7                                   Case No. 1:17-CV-00070
                                                                          7   it's the 26th of September, 2018. The time on the
          -vs-
 8                                                                        8   screen is 7:58 in the morning. We're at the
 9 WAL-MART STORES EAST, L.P.,                                            9   Manitowoc Holiday Inn for a matter in the -- of
10                                                                       10   EEOC versus Wal-Mart.
                    Defendant.
11                                                                       11       The deponent is Marlo Spaeth. And could
   --------------------------------------------------------
12                                                                       12   I ask counsel to be -- to identify themselves and
13                 Video Examination of MARLO SPAETH, taken              13   so who they represent, please?
14 at the instance of the Defendant, under and pursuant to               14       MR. HARLAN: I'm Emery Harlan on behalf
15 the Federal Rules of Civil Procedure, before KARA D.                  15   of Defendant Wal-Mart.
16 SHAWHAN, a Certified Realtime Reporter, Registered Merit              16       MS. VANCE: Attorney Carrie Vance on
17 Reporter and Notary Public in and for the State of                    17   behalf of the United States Equal Employment
18 Wisconsin, at Holiday Inn, 4601 Calumet Avenue,                       18   Opportunity Commission, Plaintiff.
19 Manitowoc, Wisconsin, on September 26, 2018, commencing               19       THE VIDEOGRAPHER: The court reporter is
20 at 7:57 a.m. and concluding at 5:17 p.m.                              20   Kara Shawhan. Would you please swear the witness.
21                                                                       21       THE COURT REPORTER: Could you raise your
22                                                                       22   right hand, please?
23                                                                       23       MR. HARLAN: Marlo, did you hear? She
24                                                                       24   needs you to raise your right hand.
25                                                                       25       THE WITNESS: I'm nervous a little bit.

                                                            Page 2                                                           Page 4
 1                           A P P E A R A N C E S
                                                                          1      MR. HARLAN: Pardon?
 2   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, by
     MS. CARRIE VANCE,                                                    2      THE WITNESS: I'm nervous.
 3   MS. LESLIE CARTER,
     310 West Wisconsin Avenue,                                           3      MR. HARLAN: Okay. I understand.
 4   Milwaukee, Wisconsin 53203,
     (414)297-1130,                                                       4   Hopefully you talked to Barbie yesterday. Right?
 5   leslie.carter@eeoc.gov,
     carrie.vance@eeoc.gov,                                               5      THE WITNESS: (Witness nods head.)
 6   appeared on behalf of the Plaintiff.
                                                                          6      MR. HARLAN: And did she say it went
 7   MWH LAW GROUP, LLC, by
                                                                          7   okay? Did she say despite this being a legal
     MR. EMERY HARLAN,
 8   735 North Water Street,                                              8   proceeding that she was able to get through it
     Milwaukee, Wisconsin 53202,
 9   (414)436-0353,                                                       9   okay? So we can't start until you raise your hand
     emery.harlan@mwhlawgroup.com,
10   appeared on behalf of the Defendant.                                10   and take the oath. Take your time. I'm perfectly
11                          A L S O    P R E S E N T                     11   fine waiting, but we have to have you give an oath.
12   Mr. Doug vanderHoof, Videographer;                                  12      MARLO SPAETH, called as a witness herein,
     Ms. Amy Stevenson.
13
                                    * * * * *
                                                                         13   having been first duly sworn on oath, was examined
14                                  I N D E X                            14   and testified as follows:
15
     Examination:                                                Page
                                                                         15      EXAMINATION
16                                                                       16      BY MR. HARLAN:
     By Mr. Harlan......................................            4
17                                                                       17   Q. You should be in a pretty good mood because --
18   Exhibits Identified:                                        Page    18   A. I know.
19   Exhibit 21A -Exhibit 21 With Ms. Spaeth's                           19   Q. -- the Brewers won, and so that means that I think
                        Signature in Blue Written on It.......   223
20   Exhibit   48   -   List of Scheduled Shifts..............    69     20    the Cubs only are a half game ahead of them.
     Exhibit   49   -   Exit Interview........................   197
21   Exhibit   50   -   Acknowledgement.......................   199     21   A. The Brewers won last night.
     Exhibit   51   -   Accommodation Policy At Wal-Mart......   208
22   Exhibit   52   -   Job Description.......................   209     22   Q. Um-hum.
     Exhibit   53   -   Wal-Mart Form Given to New Hires......   212
23                                                                       23   A. They play tonight again too.
24   Disposition Of Original Exhibit/s:                                  24   Q. Yep. It's looking like the decision to bring in
25   Attached To Original Transcript                                     25    Yelich was a good decision.

Min-U-Script®                            www.LexitasNG.com              Lexitas      888-267-1200                     (1) Pages 1 - 4
        Case 1:17-cv-00070-WCG Filed 06/17/19 Page 2 of 7 Document 106-8
EEOC v.                                                                                                      Marlo Spaeth
Wal-Mart Stores East, L.P.                                                                              September 26, 2018
                                                    Page 25                                                        Page 27

 1   there's a misstatement of testimony. Are you               1   A. Not much work.
 2   saying "Gabby" or "Debbie" --                              2   Q. Okay. Did somebody tell you that it was okay to
 3      THE WITNESS: Debbie.                                    3   leave early?
 4      MS. VANCE: -- as you said earlier this                  4   A. (Witness nods head.)
 5   morning?                                                   5   Q. Who told you -- And you're nodding your head "yes"?
 6      THE WITNESS: Debbie and Robin.                          6   A. (Inaudible.)
 7      MS. VANCE: Debbie and Robin?                            7      THE COURT REPORTER: I couldn't hear
 8      THE WITNESS: Yeah.                                      8   that.
 9      BY MR. HARLAN:                                          9      BY MR. HARLAN:
10   Q. Debbie and Robin? Okay. What did Debbie and Robin      10   Q. Could you repeat that?
11   do?                                                       11   A. Huh?
12   A. That's who got me fired.                               12   Q. Did someone tell you to go home early?
13   Q. Okay. What did they do to try to get you fired?        13   A. (Witness nods head.)
14   A. I started working and then leave.                      14   Q. You're nodding your head "yes"?
15      THE COURT REPORTER: What was that?                     15   A. Right.
16      MS. VANCE: Can you say that again,                     16   Q. Who told you to go home early?
17   Ms. Spaeth?                                               17   A. Karen does. My manager Karen. Sometimes Brett
18      THE WITNESS: First I leave and -- I go.                18   too, Manager Brett.
19      BY MR. HARLAN:                                         19   Q. And Brett wasn't there in the end.
20   Q. So let's start with Robin. Did you like Robin?         20   A. Not much work anymore. That's why I left. I don't
21   A. No.                                                    21   know.
22   Q. And why didn't you like Robin?                         22      MS. VANCE: Did you say "There's not much
23   A. She tried getting me fired every time like Debbie,     23   work anymore"?
24   and Bonnie.                                               24      THE WITNESS: Right.
25   Q. And when you say Robin tried to get you fired, how     25      MS. VANCE: "That's why I left"?

                                                    Page 26                                                        Page 28

 1   did she try to get you fired?                              1      THE WITNESS: Right.
 2   A. I left that time.                                       2      BY MR. HARLAN:
 3   Q. So you --                                               3   Q. And what do you mean, "There's not much work
 4   A. Like that.                                              4   anymore"?
 5   Q. You left early?                                         5   A. That's a long time ago. I can't really say it.
 6   A. (Witness nods head.)                                    6   Q. Why did Robin get mad that you left early?
 7   Q. Is that --                                              7   A. I had to take the bus home.
 8   A. Like that.                                              8   Q. Did she tell you why she was mad?
 9   Q. So you're nodding your head "yes" to leaving early.     9   A. What?
10     MR. HARLAN: You'd agree, Carrie?                        10   Q. Did Robin tell you why she was mad with you leaving
11     MS. VANCE: Yes.                                         11   early?
12     THE WITNESS: Yes.                                       12   A. (Witness shakes head.)
13     BY MR. HARLAN:                                          13   Q. Did you tell Robin --
14   Q. And why did you leave early?                           14      MS. VANCE: Are you saying "no"?
15   A. Take the bus home. That's why.                         15      THE WITNESS: I told Karen about it too
16   Q. Is there any other reason you left early?              16   and Manager Brett.
17   A. No.                                                    17      BY MR. HARLAN:
18     MS. VANCE: Can you talk louder?                         18   Q. Did you tell Robin that you wanted to go home early
19     THE WITNESS: What?                                      19   to have supper?
20     MS. VANCE: Can you say that louder?                     20   A. (Witness nods head.)
21     THE WITNESS: (Witness nods head.)                       21   Q. Is that --
22     BY MR. HARLAN:                                          22   A. Yeah.
23   Q. So you said you left early to take the bus home.       23   Q. Okay. What else did you tell Robin?
24   A. Right.                                                 24   A. That's a long time ago. I can't say it.
25   Q. Is there any --                                        25   Q. Did Robin tell you she wanted you to work until --

Min-U-Script®                      www.LexitasNG.com          Lexitas      888-267-1200                    (7) Pages 25 - 28
         Case 1:17-cv-00070-WCG Filed 06/17/19 Page 3 of 7 Document 106-8
EEOC v.                                                                                                    Marlo Spaeth
Wal-Mart Stores East, L.P.                                                                            September 26, 2018
                                                    Page 49                                                     Page 51

 1   A. I can't remember.                                       1   at Wal-Mart?
 2   Q. Okay. Do you remember if there were --                  2      MS. VANCE: Objection, foundation.
 3   A. I punch out.                                            3   Objection, form.
 4   Q. So you recall that there were days that you punched     4      BY MR. HARLAN:
 5   out during a shift earlier than you were supposed          5   Q. Do you remember?
 6   to?                                                        6   A. (Witness shakes head.)
 7   A. (Witness nods head.)                                    7   Q. So --
 8   Q. Are you nodding your head "yes"?                        8   A. No.
 9      MS. VANCE: I agree the witness nodded                   9   Q. Okay. And for any of the dates listed on Exhibit
10   her head "yes."                                           10   No. 44, do you remember whether you worked your
11      BY MR. HARLAN:                                         11   entire shift --
12   Q. Okay. Do you know, Marlo, while you were working       12      MS. VANCE: Objection, foundation.
13   at Wal-Mart, whether the company kept a record of         13      BY MR. HARLAN:
14   when you punched out early or when you didn't show        14   Q. -- on the date listed or the dates listed?
15   up to work?                                               15      MS. VANCE: Excuse me. Objection,
16      MS. VANCE: Objection, form.                            16   foundation. Objection, form.
17      BY MR. HARLAN:                                         17      BY MR. HARLAN:
18   Q. Let me break it down. Do you know if, while you        18   Q. Do you remember?
19   were at Wal-Mart, if the company kept track of            19   A. It's a long time ago.
20   whether you showed up to work?                            20   Q. Okay. So you --
21      MS. VANCE: Objection, form.                            21   A. I can't remember now.
22      BY MR. HARLAN:                                         22   Q. Okay. So you aren't able to tell us whether you
23   Q. Marlo, do you need me to have the question read        23   left early on any of the dates listed on
24   back?                                                     24   Exhibit 44.
25   A. (Witness shrugs shoulders.)                            25      MS. VANCE: Objection, foundation.

                                                    Page 50                                                     Page 52

 1   Q. Would you like me to have the question read back or     1 Objection, form.
 2   do you remember the question?                              2    BY MR. HARLAN:
 3   A. I can't remember.                                       3 Q. Is that correct?
 4      MS. VANCE: Can you say it louder?                       4    MS. VANCE: Same objection.
 5      THE WITNESS: I can't remember.                          5    THE WITNESS: (Witness shrugs shoulders.)
 6      BY MR. HARLAN:                                          6    BY MR. HARLAN:
 7   Q. That's fine. There's nothing wrong with you saying      7 Q. Are you able to tell us whether you left early on
 8   you don't remember if that's the truth, you don't          8 any of the dates listed on Exhibit 44?
 9   remember. Do you know if, during the time that you         9    MS. VANCE: Same objection. Ms. Spaeth,
10   worked at Wal-Mart, if the company kept track of          10 when you shrug your shoulders, what does that mean?
11   when you left work before you were supposed to?           11 What are you saying?
12      MS. VANCE: Objection, form.                            12    THE WITNESS: Not much work. That's why
13      THE WITNESS: I can't remember what day I               13 I left that time.
14   started working. I forgot.                                14    BY MR. HARLAN:
15      BY MR. HARLAN:                                         15 Q. But I'm asking you, looking at Exhibit 44 that you
16   Q. So you don't know if the company kept track of         16 have in front of you, are you able to tell us
17   whether you left work earlier than you were               17 whether, on any of the dates listed on that
18   supposed to.                                              18 document, whether you left work early on any of
19   A. It's a lot of years I worked there. I can't            19 those dates?
20   remember now.                                             20    MS. VANCE: Objection, form. Objection,
21   Q. Okay. So let me show you another document. This        21 foundation.
22   is Exhibit 44. Just look at me when you're                22    THE WITNESS: I'm nervous.
23   finished reading Exhibit 44. Okay. So first               23    BY MR. HARLAN:
24   question, do you know if the dates listed on this         24 Q. Okay. Are you able to tell us for the dates listed
25   document are dates that you were scheduled to work        25 on Exhibit No. 44 whether on any of those dates you


Min-U-Script®                     www.LexitasNG.com           Lexitas      888-267-1200                (13) Pages 49 - 52
         Case 1:17-cv-00070-WCG Filed 06/17/19 Page 4 of 7 Document 106-8
EEOC v.                                                                                                    Marlo Spaeth
Wal-Mart Stores East, L.P.                                                                            September 26, 2018
                                                   Page 53                                                       Page 55

 1   left work early or not?                                   1 supposed to?
 2      MS. VANCE: Objection, form.                            2 A. I think that's right.
 3      THE WITNESS: I can't remember.                         3 Q. Were there any other employees when you were at
 4      BY MR. HARLAN:                                         4 Wal-Mart who didn't show up for work when they were
 5   Q. Okay. Do you know whether -- Do you know whether       5 supposed to?
 6   any of your co-workers left early from shifts they        6 A. Robin too.
 7   were assigned to work while you were at Wal-Mart?         7 Q. Okay. So besides Robin and Debbie, were there any
 8   A. Not much work. That's why I left.                      8 other employees at Wal-Mart who --
 9   Q. Can you remember if there were co-workers -- other     9 A. That's it.
10   individuals that worked with you at Wal-Mart who         10 Q. Just Robin and Debbie. That's it.
11   left early?                                              11 A. (Witness nods head.)
12   A. I can't remember. It's a long time ago.               12     MR. HARLAN: You agree she's nodding her
13   Q. Okay.                                                 13 head affirmatively?
14      MS. VANCE: Excuse me. Was the answer                  14     MS. VANCE: Yes.
15   "Not much work? That's why I left?"                      15     BY MR. HARLAN:
16      THE COURT REPORTER: Yes.                              16 Q. Okay. Do you remember if Julia Stern met with you
17      MS. VANCE: Okay. Thank you.                           17 to discuss your attendance?
18      BY MR. HARLAN:                                        18     MS. VANCE: Objection, form. Can you say
19   Q. On the occasion when you recall leaving because       19 it louder?
20   "not much work," who told you that you could leave?      20     THE WITNESS: Huh?
21   A. Karen.                                                21     MS. VANCE: Say it louder, please.
22   Q. How many times did you leave work early because       22     THE WITNESS: Hard questions. I can't
23   "not much work"?                                         23 say it.
24   A. I talked to Brett about it.                           24     MS. VANCE: You can't say it?
25   Q. Okay. So the time that Karen said you could leave     25     THE WITNESS: I am nervous.

                                                   Page 54                                                       Page 56

 1   work early because "not much work" --                     1      BY MR. HARLAN:
 2   A. Right.                                                 2   Q. Okay. You remember Julia Stern, right, your former
 3   Q. -- Brett was working there at that time?               3   manager?
 4   A. Yes.                                                   4   A. Not really.
 5   Q. Okay. And that was one time?                           5   Q. You don't remember Julia?
 6   A. (Witness nods head.)                                   6   A. (Witness shrugs shoulders.)
 7   Q. Is that "yes"?                                         7   Q. Do you remember Julia?
 8   A. Yep.                                                   8   A. (Witness shakes head.)
 9   Q. Do you recall if there were people that you worked     9   Q. Do you remember if, prior to you leaving Wal-Mart,
10   with at Wal-Mart who failed to show up for work          10   you had a meeting with someone to talk about you
11   when they were assigned to come in?                      11   leaving work early?
12   A. I can't remember anymore.                             12   A. (Witness nods head.)
13      MS. VANCE: Can you say it louder?                     13   Q. Okay.
14      THE WITNESS: Huh?                                     14      MR. HARLAN: You agree the witness is
15      MS. VANCE: Say it louder. Can you say                 15   nodding her head affirmatively?
16   that louder? Can you say that louder?                    16      MS. VANCE: Yes.
17      THE WITNESS: Robin.                                   17      BY MR. HARLAN:
18      MS. VANCE: What?                                      18   Q. Do you recall who it was that met with you to
19      THE WITNESS: Robin and Debbie.                        19   discuss you leaving work early?
20      MS. VANCE: Okay.                                      20   A. I talked to Karen. I leave early that time.
21      BY MR. HARLAN:                                        21   Q. Well, you told us about the one time that Karen
22   Q. So you said "Robin and Debbie"?                       22   said you could leave work because "no work."
23   A. Yes.                                                  23      MS. VANCE: Objection, mischaracterizes
24   Q. You recall that there were days that Robin and        24   prior testimony.
25   Debbie did not show up for work when they were           25      BY MR. HARLAN:

Min-U-Script®                     www.LexitasNG.com          Lexitas      888-267-1200                  (14) Pages 53 - 56
        Case 1:17-cv-00070-WCG Filed 06/17/19 Page 5 of 7 Document 106-8
EEOC v.                                                                                                      Marlo Spaeth
Wal-Mart Stores East, L.P.                                                                              September 26, 2018
                                                    Page 97                                                        Page 99

 1      BY MR. HARLAN:                                          1   Q. And so she --
 2   Q. Yeah. She can't answer that one for you.                2   A. And walkers too.
 3      MS. VANCE: Right. Amy can't answer the                  3   Q. That sometimes caused the bus to be late?
 4   questions.                                                 4   A. The walkers. Like that.
 5      THE WITNESS: I know.                                    5   Q. Do you recall ever telling anyone at Wal-Mart that
 6      MS. VANCE: We need you to.                              6   you were -- you would get sick if you were not home
 7      BY MR. HARLAN:                                          7   by a certain time? Do you recall telling your boss
 8   Q. If you don't know or you don't remember, that's         8   or anybody else that you needed to be home by a
 9   perfectly acceptable. You're not going to get in           9   certain time, otherwise you would get sick?
10   trouble for saying you don't remember or don't know       10   A. I can't remember.
11   if you don't know. Do you recall which meal it            11      MS. VANCE: Can you say that louder? Did
12   was?                                                      12   you say "I don't remember"?
13   A. I don't remember.                                      13      THE WITNESS: I can't remember.
14   Q. Did you tell anyone at Wal-Mart that you needed to     14      MS. VANCE: "I can't remember"?
15   leave work by a certain time? Ms. Spaeth? Marlo?          15      THE WITNESS: It's a long time ago. Like
16   Ms. Spaeth?                                               16   I can't remember anymore.
17      MR. HARLAN: Okay. Why don't we take a                  17      BY MR. HARLAN:
18   break.                                                    18   Q. Okay. And that's perfectly fine. Did you ever
19      THE VIDEOGRAPHER: Okay. We're going off                19   tell anyone at Wal-Mart that because you had taken
20   the record at 12:52. We're off the record.                20   certain pills, you needed to eat at a certain time?
21      (A break was taken.)                                   21   A. What?
22      THE VIDEOGRAPHER: We're back on the                    22      MS. VANCE: Objection, assumes facts not
23   record at 12:55.                                          23   in evidence.
24      BY MR. HARLAN:                                         24      BY MR. HARLAN:
25   Q. Did your stepsister, Barbara, ever tell you that       25   Q. You're right. That was not a good question. So I

                                                    Page 98                                                       Page 100

 1   she was not happy that you were coming home late           1   think -- I think I heard you say that on the
 2   for supper?                                                2   occasion that you recall getting sick because you
 3   A. Yeah.                                                   3   hadn't eaten at a certain time, you think it also
 4   Q. And do you recall when she told you that? Was it        4   had something to do with pills you were taking.
 5   while you were still working for Wal-Mart?                 5   A. (Witness nods head.)
 6   A. Yeah.                                                   6   Q. And my question is, did you ever tell that to
 7   Q. And did she say why she was not happy that you were     7   anybody at Wal-Mart?
 8   coming home late?                                          8   A. (Witness shakes head.)
 9   A. (Witness nods head.)                                    9      MS. VANCE: You're shaking your head
10   Q. Did she tell you why she was upset about that?         10   "no"?
11   A. Right.                                                 11      THE WITNESS: I can't remember that part.
12   Q. And what did she say, if you remember?                 12      BY MR. HARLAN:
13   A. Barb's not too happy with me, like that.               13   Q. Okay. So you don't remember that. Okay.
14   Q. Okay.                                                  14   A. Maybe I did. Maybe I did.
15   A. I get home and she started eating already. Except      15      THE WITNESS: I can't remember, Amy.
16   the bus is late sometimes too.                            16      BY MR. HARLAN:
17      MS. VANCE: Sometimes -- The bus was late               17   Q. So is the reason that you wanted to leave work by 4
18   sometimes?                                                18   so that you could be home in time for supper with
19      THE WITNESS: Yeah. Like what do you                    19   Barb so that she wouldn't get mad at you?
20   call that the -- I can't say it now. Like the             20   A. No.
21   chairs.                                                   21   Q. So why is it that you wanted to leave at 4?
22      MS. VANCE: Wheelchairs?                                22   A. Take the bus home.
23      THE WITNESS: Wheelchairs. Like that                    23   Q. Okay.
24   stuff.                                                    24   A. She make supper then -- Barb do.
25      BY MR. HARLAN:                                         25   Q. Okay. So the reason you wanted to leave is because

Min-U-Script®                     www.LexitasNG.com           Lexitas      888-267-1200                  (25) Pages 97 - 100
        Case 1:17-cv-00070-WCG Filed 06/17/19 Page 6 of 7 Document 106-8
EEOC v.                                                                                                    Marlo Spaeth
Wal-Mart Stores East, L.P.                                                                            September 26, 2018
                                                  Page 101                                                      Page 103

 1   you wanted to be on a bus at a certain time.              1   Q. Did they ask you to come into the office?
 2   A. (Witness nods head.)                                   2   A. I can't remember the days.
 3      MS. VANCE: Are you saying "yes"?                       3   Q. You can't remember the day when you got fired?
 4      THE WITNESS: (Witness nods head.)                      4   A. (Witness shakes head.)
 5      MS. VANCE: Shaking your head "yes"?                    5   Q. But you remember it was Julia and I think you said
 6      THE WITNESS: Yeah.                                     6   Debbie.
 7      BY MR. HARLAN:                                         7   A. I think Debbie wanted to get me fired and Julie
 8   Q. Okay. And it didn't have anything to do with Barb.     8   and Robin.
 9      MS. VANCE: Objection, form.                            9   Q. Okay.
10      BY MR. HARLAN:                                        10   A. Yep.
11   Q. Was there a bus that you could take if you left       11   Q. And do you remember the day that it happened?
12   work after 4?                                            12   A. It's a long time ago.
13   A. The apartment stops -- I'm back home that time on     13   Q. It is. Do you remember the day that it happened?
14   the bus.                                                 14   A. I don't know. What day is it?
15   Q. And sometimes you left work before 4:00. Correct?     15   Q. No. But do you remember the occasion when it
16   A. (Witness nods head.)                                  16   happened? Do you remember what they said to you?
17   Q. Is that "yes"?                                        17   A. Yeah.
18   A. Yeah.                                                 18   Q. What did they say to you?
19   Q. And then sometimes you left work after 4:00.          19   A. Let go.
20   Correct?                                                 20   Q. Did they say why you were being let go?
21   A. (Witness nods head.)                                  21   A. (Witness nods head.)
22      MS. VANCE: Are you saying "yes"?                      22   Q. Is that "yes"?
23      THE WITNESS: Maybe about 3 or something.              23   A. (Witness nods head.)
24   I don't know. I can't remember now.                      24     MS. VANCE: I'll agree --
25      BY MR. HARLAN:                                        25     BY MR. HARLAN:

                                                  Page 102                                                      Page 104

 1   Q. Okay. So there was a bus you could take if you         1   Q. Can you say "yes" that they told you --
 2   left before 3 -- I mean before 4?                         2   A. I know.
 3   A. Either 3 or 4, I'm guessing. I don't know. I           3   Q. Okay. What did they say to you?
 4   can't remember.                                           4   A. "You're fired."
 5   Q. You can't remember if there was a bus that you         5   Q. Did they explain why?
 6   could take if you left before 4? Do you recall how        6   A. I talked to Karen about it. She knows about it and
 7   late the bus ran?                                         7   me too.
 8   A. I can't remember the days. It's too fast.              8   Q. What did Karen say?
 9   Q. Okay. Do you recall the day you were let go from       9   A. Not too happy.
10   Wal-Mart?                                                10   Q. Did you ask any questions?
11   A. Yeah. I told Karen, the manager.                      11   A. I talked to Karen about it.
12   Q. Okay. Tell me about the day your employment came      12   Q. What did you say to Karen?
13   to an end. Who told you? Do you recall who told          13   A. Lets me stay there.
14   you you were fired? Who told you you were fired?         14   Q. I'm sorry?
15   A. Julie did.                                            15   A. Lets me stay there.
16   Q. Okay.                                                 16   Q. I didn't understand what you said, Marlo. Can you
17   A. Julie and Debbie.                                     17   say it again, please?
18   Q. Okay. And where were you when they told you that?     18   A. Let me still working yet.
19   Were you in the office?                                  19     MR. HARLAN: I didn't make that out,
20   A. Getting my stuff -- my jacket, like that stuff.       20   Carrie? Did you?
21   Q. They asked --                                         21     THE WITNESS: That's why.
22   A. My purse.                                             22     BY MR. HARLAN:
23   Q. They asked for your jacket and your purse?            23   Q. You asked why are you still working there?
24   A. First I punch out, and I go and wait for the bus,     24   A. No.
25   like that.                                               25   Q. What did you say? I'm sorry. Can you repeat it?

Min-U-Script®                     www.LexitasNG.com          Lexitas      888-267-1200                (26) Pages 101 - 104
        Case 1:17-cv-00070-WCG Filed 06/17/19 Page 7 of 7 Document 106-8
